DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both lock shelf in figure 10 and lower panel in figure 13 and 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Paragraph [0075] states that the lower panel should be “48”

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21, line 4, “vehicle.,” please remove the period after vehicle.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 26-30 and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA3004864 to Carter.
Re Claim 21, Carter discloses an enclosure assembly (30) for a vehicle, which comprises: first and second side arms (46, 48), each side arms configured to be coupled to sides (40, 42) of a vehicle; and a cover (44) configured for installation adjacent a rear space (bed) of the vehicle, the cover (44) configured to be coupled (latches 62) to the first and second side arms (46, 48) to at least partially close the rear space (Figures 1 and 2).
Re Claim 22, Carter discloses wherein at least portion of the cover (44) is foldable (figure 2 and 15) to permit transition between a folded condition permitting at least partial access to the rear space of the vehicle and an unfolded condition minimizing access to the rear space of the vehicle (see figures 1 and 2 and 13 and 15, the cover is partially folded and then completely close and the completely open in figures 3 and 16).
Re Claim 23. Cater discloses wherein the cover includes a plurality of panels having adjacent panels foldably connected to each other to permit transition between the folded condition and the unfolded conditions (52 paragraph [0042] and 55, 56, 57).
Re Claim 26, Carter discloses wherein the cover (44) comprises a front cover portion (52, 54) configured for installation adjacent a seat space (cab) of the vehicle and a rear cover portion (rear panels 52, and 55-57) configured for installation adjacent a trunk cargo space (bed of truck) of the vehicle.
Re Claim 27. Carter discloses wherein the front cover portion comprises the plurality of panels having the adjacent panels foldably connected to each other (52 and 55-57).
Re Claim 28, Carter discloses wherein at least one of the front cover portion and the rear cover portion are configured to be coupled to the first and second side arms (see figures locking mechanism 62).
Re Claim 29, Carter discloses including a locking mechanism (62) for operatively securing the front cover portion relative to the rear cover portion.
Re Claim 30, Carter discloses wherein the locking mechanism (62) is configured to preventing movement of the front cover portion to the folded condition.
Re Claim 36, Carter discloses a method for securing a vehicle cargo area of a vehicle and having a top of the vehicle, comprising the steps of: securing first and second side arms (46, 48) of a vehicle closure assembly to respective sides of the vehicle; and mounting a cover (44) to the first and second side arms to at least partially close rear space of the vehicle.
Re Claim 37, Carter discloses wherein securing the first and second arms (46, 48) includes passing fasteners through openings in the side arms and through openings on the sides of the vehicle (paragraph [0045]).
RE Claim 38, Carter discloses wherein the cover includes a plurality of panels (52, 55-57) having adjacent panels foldably connected to each other; and further including transitioning the cover between a folded condition permitting at least partial access to the rear space of the vehicle and an unfolded condition minimizing access to the rear space of the vehicle (again see figures 2 and 15).
Re Claim 39, Carter discloses including securing the cover in the unfolded condition (latches 62). 


 Allowable Subject Matter
Claim 24, 25, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-35 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612